TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                   NO. 03-21-00139-CV



                        Luminant Energy Company, LLC, Appellant

                                              v.

                        Public Utility Commission of Texas, Appellee


         DIRECT APPEAL FROM THE PUBLIC UTILITY COMMISSION OF TEXAS,
                             PROJECT NO. 51812



                          MEMORANDUM OPINION


              Appellant Luminant Energy Company, LLC, has filed an unopposed motion to

dismiss its appeal. We grant appellant’s motion and dismiss the appeal. See Tex. R. App.

P. 42.1(a).



                                            __________________________________________
                                            Edward Smith, Justice

Before Justices Goodwin, Baker, and Smith

Dismissed on Appellant’s Motion

Filed: August 4, 2021